Name: Commission Regulation (EC) No 1997/1999 of 17 September 1999 fixing the minimum selling price for skimmed-milk powder for the 137th individual invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 3398/91
 Type: Regulation
 Subject Matter: food technology;  agricultural policy;  processed agricultural produce;  trade policy;  marketing
 Date Published: nan

 EN Official Journal of the European Communities18. 9. 1999 L 247/9 COMMISSION REGULATION (EC) No 1997/1999 of 17 September 1999 fixing the minimum selling price for skimmed-milk powder for the 137th individual invitation to tender issued under the standing invitation to tender referred to in Regulation (EEC) No 3398/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Article 7(5) thereof, (1) Whereas, pursuant to Commission Regulation (EEC) No 3398/91 of 20 November 1991 on the sale by invitation to tender of skimmed-milk powder for the manufacture of compound feedingstuffs (3), as last amended by Regulation (EC) No 124/1999 (4), intervention agencies have put up for sale by standing invitation to tender certain quantities of skimmed-milk powder held by them; (2) Whereas, according to Article 8 of the said Regulation, in the light of the tenders received in response to each indi- vidual invitation to tender a minimum selling price shall be fixed or a decision shall be taken to make no award; whereas the amount of the processing security shall also be fixed taking account of the difference between the market price of skimmed-milk powder and the minimum price fixed; (3) Whereas, in the light of the tenders received, the minimum selling price should be fixed at the level specified below and the processing security determined accordingly; (4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 For the 137th individual invitation to tender pursuant to Regu- lation (EEC) No 3398/91, in respect of which the time limit for the submission of tenders expired on 14 September 1999, the minimum selling price and the processing security are fixed as follows:  minimum selling price: EUR 199,52/100 kg,  processing security EUR 40,00/100 kg. Article 2 This Regulation shall enter into force on 19 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 September 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28.6.1968, p. 13. (2) OJ L 206, 16.8.1996, p. 21. (3) OJ L 320, 22.11.1991, p. 16. (4) OJ L 16, 21.1.1999, p. 19.